UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 13, 2008 ODYSSEY HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 000-33267 (Commission File Number) 43-1723043 (I.R.S. Employer Identification Number) 717 North Harwood Street, Suite 1500 Dallas, Texas (Address of principal executive offices) 75201 (Zip Code) Registrant’s telephone number, including area code:(214) 922-9711 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
